Citation Nr: 1309946	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-11 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral ankle disorder, to include whether a claim for service connection should be reconsidered.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970, to include service in Vietnam from April 1969 to March 1970.  He is in receipt of the Vietnam Service Medal and Vietnam Campaign Medal.  The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Chicago, Illinois.

In July 2012, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is also of record.  

The Board notes that along with the claims at bar, the Veteran also began pursuing a claim for entitlement to service connection for a lung condition.  The lung claim was included in the RO's January 2010 statement of the case.  However, in his March 2010 VA Form 9, the Veteran excluded the lung issue from appeal.  As such, this claim is not in appellate status and will not be addressed by the Board.

The psychiatric claim on appeal has been developed to include only posttraumatic stress disorder.  However, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.  Additionally, the claim involving the ankles has been recharacterized as one for a bilateral ankle disorder, rather than a disorder of the right ankle only, to more accurately reflect the Veteran's actual arguments and assertions.  
The Board has considered documentation included in the Virtual VA system in reaching the determination below.  At present, the system contains VA treatment records that are not physically in the file, but that were considered by the RO in the last supplemental statement of the case.

In a June 2012 letter, the Veteran raised the issue of entitlement to service connection for a bilateral foot disorder. This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a bilateral ankle disorder, and psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 1972 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a bilateral ankle disorder.

2.  Since the July 1972 rating decision, a relevant official service department record was associated with the claims file.


CONCLUSIONS OF LAW

1.  The July 1972 rating decision in which the RO denied service connection for a bilateral ankle disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  The issue of entitlement to service connection for a bilateral ankle disorder is reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), (c) (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Given the favorable action taken hereinbelow, a detailed discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

Analysis

Historically, a July 1972 rating decision denied service connection for a bilateral ankle disorder.  Although notified of the RO's decision in a letter dated from later that month, the Veteran did not initiate an appeal.  No new and material evidence was submitted within a year.  38 C.F.R. § 3.156(b).

The July 1972 decision represents the last final decision with regard to the issue of service connection for a bilateral ankle disorder.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).

In March 2009, the Veteran filed a request to reopen the claim.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  

In this case, additional, relevant evidence associated with the claims file since the July 1972 denial includes an official service department record received by the Board at the July 2012 hearing.  Specifically, the record shows that from November 13, 1969 to November 14, 1969, the Veteran was hospitalized at the 377th United States Air Force Dispensary APO in San Francisco following an automobile accident.  At the hearing, the Veteran testified that it was during this automobile accident that his ankles were injured.  The November 1969 record is not present in the packet of service treatment records previously associated with the claims file.  The record is relevant because the Veteran alleged that his current ankle symptoms are due to that accident.  The November 1969 hospitalization record supports this component of the claim, so the claim is reconsidered.  Pursuant to 38 C.F.R. § 3.156(c), this additional service record is deemed relevant, and requires reconsideration of the claim for service connection.  


ORDER

The claim for entitlement to service connection for a bilateral ankle disorder is reconsidered; the claim is granted to this extent only. 


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

Initially, the Board finds that a request for any outstanding service and personnel records should be made prior to adjudication.  As discussed in the decision above, the Veteran has produced a November 1969 service treatment record documenting an automobile accident, which was not previously of record.   Any other records pertaining to this accident must be obtained.  The United States Court of Appeals for Veterans Claims (the Court) has determined that if all relevant service records have not been obtained, that may be a breach of the duty to assist and grounds for remand. See 38 U.S.C. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  Moreover, 38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Therefore, an attempt to obtain any outstanding service treatment records must be made.

The record also suggests that there may be outstanding VA treatment records.  Specifically, in his March 2009 claim, the Veteran indicated that he has received treatment at the Jesse Brown VA Medical Center in Chicago, Illinois, since 1969.  In a March 2012 Formal Finding, the RO indicated that the records had been requested, but were unavailable for review.  However, at the July 2012 hearing, the Veteran's representative argued that VA did not fulfill its duty to assist because only the electronic records had been requested.  He asserted that the paper records had not been requested.  He indicated that he had been in communication with an employee from the Jesse Brown facility, and a search for the records was underway.

The Board has reviewed the RO's April 2009 request for the Jesse Brown records, and the response received, and finds it unclear whether both the electronic and paper records are unavailable.  Given the Veteran's representative's contentions, the Board finds that the Jesse Brown records should again be requested before appellate adjudication of either claim.  VA is held to have constructive notice of the contents of VA records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, 38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  If the records are unavailable, VA must notify the Veteran of the identity of the records, the efforts VA made to obtain the records, a description of any further action VA will take on the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(i)-(iv) (2012).  

Additionally, in July 2012, the Veteran submitted Authorization and Consent forms for two private treatment facilities, Logan Square Foot Center, and Illinois College of Podiatric Medicine.  Records from these facilities have not been previously requested or obtained.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  VA must attempt to obtain these records.

A remand is also required in order to afford the Veteran a VA examination for his bilateral ankle disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012). 

Here, as noted in the decision above, the Veteran contends he injured his ankles in the November 1969 automobile accident sustained in service.  He produced a November 1969 service treatment record documenting this accident.  He has additionally submitted two statements of his brother, who served with him, attesting to the occurrence of this accident and the Veteran's subsequent injuries.  The first statement is dated from May 1972, and the second is dated from June 2012.  He also submitted a June 2012 statement of his wife, to whom he was married at the time of the accident, containing similar statements, although she asserted a different year for the accident.  The record contains complaints of ankle and foot pain from 1972.  See 1972 VA treatment records.  

Presently, the medical record contains diagnoses of peripheral vascular disease affecting the feet and legs, as well as bilateral lower extremity pain.  See July 2011 and September 2010 VA treatment records, respectively (CAPRI records pp. 10, 16).  The Board finds that a VA examination should be conducted to assess the etiology of the present complaints and any relationship to service.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c) by requesting all service medical and personnel records from the National Personnel Records Center and/or any other appropriate government records repository, specifically involving the Veteran's November 1969 motor vehicle accident.

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) in regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

2.  Obtain all VA treatment records pertaining to the Veteran from the Jesse Brown VAMC.  The RO should specifically ensure that the paper record is requested, in addition to any electronic record.  

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) in regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

3.  The RO should contact the Veteran and request that he provide any updated authorization forms necessary to allow the RO to obtain treatment records from the Logan Square Foot Center, and Illinois College of Podiatric Medicine.  Thereafter, the RO should attempt to obtain those records.  

If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral ankle disorders.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must first provide all diagnoses of the bilateral ankles, addressing the Veteran's reported symptoms.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed ankle disorder was caused or aggravated by the Veteran's military service.  

In so doing, the examiner should specifically discuss the November 1969 service record documenting an automobile accident in which the Veteran contends his ankles were injured.  
	

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


